FILED
                             NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARD J. PORTO, III, an individual,            No. 11-56215

               Plaintiff - Appellant,            D.C. No. 8:11-cv-00180-DOC-
                                                 MLG
  v.

CITY OF NEWPORT BEACH, a                         MEMORANDUM *
municipality; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Leonard J. Porto, III, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that defendants violated his

constitutional rights, the Fair Housing Act (“FHA”), and state law. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Porto’s discrimination claims under the

FHA and the Fourteenth Amendment because Porto failed to allege that defendants

discriminated against him based on his membership in a protected class. See 42

U.S.C. § 3602(k) (defining “familial status” for purposes of the FHA as a minor

being domiciled with an adult); id. § 3604 (setting out protected classes under the

FHA, including “familial status”); Barren v. Harrington, 152 F.3d 1193, 1194-95

(9th Cir. 1998) (order) (explaining the requirements of an equal protection claim).

      The district court properly dismissed Porto’s claims challenging Newport

Beach Municipal Code §§ 6.04.70 and 11.08.040 as unconstitutional because those

provisions are not unconstitutionally vague. See Hill v. Colorado, 530 U.S. 703,

732 (2000) (explaining the requirements of a void-for-vagueness claim).

      The district court properly dismissed Porto’s claim alleging that defendants

violated his right to be free from cruel and unusual punishment because Porto was

not imprisoned. See Pierce v. Multnomah County, 76 F.3d 1032, 1042 (9th Cir.

1996) (“[T]he Eighth Amendment’s prohibition against the malicious or sadistic

use of force does not apply ‘until after conviction and sentence.’” (citations

omitted)).


                                           2                                     11-56215
      The district court properly dismissed Porto’s claim alleging that defendants

unlawfully seized his residence because a prior state court action had determined

that Porto lacked any possessory interest in the property. See Soldal v. Cook

County, 506 U.S. 56, 61 (1992) (“A ‘seizure’ of property . . . occurs when ‘there is

some meaningful interference with an individual’s possessory interests in that

property.’” (citation omitted)); Parsons Steel, Inc. v. First Alabama Bank, 474 U.S.

518, 523 (1986) (federal courts must give preclusive effect to state court

judgments).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Porto’s state law claims because no federal claims

remained. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)

(where all federal claims are eliminated before trial, courts generally should

decline to exercise supplemental jurisdiction over remaining state law claims);

Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th Cir. 2004) (reviewing for an

abuse of discretion).

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in Porto’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)




                                          3                                      11-56215
(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           4                                      11-56215